Upon a reconsideration of this record, we find that the only evidence tending to prove the value of the cotton stolen was: "Cotton was worth about 7 1/2 or 8 cents." The charge in the indictment was that of grand larceny, in which the value of the cottons alleged to have been stolen was material, in that, before conviction could be had of the higher offense, the value of the property stolen must have been $25 or more.
Convictions in prosecutions for crime must not be allowed to rest upon speculation or supposition, but in each instance the state must by competent testimony prove every material ingredient of the offense charged.
In the absence of proof that the cotton stolen was of the value of $25, the majority holds that the rehearing should be granted, the former judgment of affirmance set aside, the judgment reversed, and the cause remanded.
Reversed and remanded.
BRICKEN, P. J., concurring.